                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

DEBORAH LANE,

              Plaintiff,

                      v.                             CAUSE NO. 2:19CV470-PPS/JPK

FIRST MERCHANTS BANK,
PRESIDENT TONY ALBREGHT, and
1ST VICE PRESIDENT BRENT TALCOTT,

              Defendants.

                                 OPINION AND ORDER

       Deborah Lane, a resident of West Lafayette, Indiana, has filed this action against

the First Merchants Bank and its president and 1st vice president. Lane acts on her own

behalf, without the assistance of an attorney. Lane’s allegations are difficult to

summarize, but they involve the bank’s consolidation of Lane’s real estate loans and her

subsequent economic misfortunes, which she believes are the result of unlawful actions

by the defendants. Lane’s complaint alleges that the court has jurisdiction over the

matter because it involves federal questions, and lists a number of federal statutes she

says are at issue in the case. Now before me is a motion to dismiss filed by the three

defendants, to which Lane has filed no response.

       Plaintiffs acting pro se like Lane are entitled to a generous construction of their

pleadings in federal court. Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (pro se

complaints are construed liberally, and held to a less stringent standard than pleadings

drafted by lawyers). This generosity cannot excuse a lack of subject matter jurisdiction,

however, because my power to adjudicate the case depends on the existence of subject

matter jurisdiction. Downs v. IndyMac Mortg. Services, FSB, 560 Fed.Appx. 589, 591 (7th
Cir. 2014). As the Court of Appeals puts it, “[s]ubject-matter jurisdiction is the first

issue in any case.” Miller v. Southwest Airlines Co., 926 F.3d 898, 902 (7th Cir. 2019). The

bank defendants’ motion to dismiss raises that issue.

       Lane has filed her complaint using the court’s form Complaint for a Civil Case.

There does not appear to be diversity of citizenship among the parties, all of whom are

Indiana-based. Instead, Lane has checked the box indicating that she asserts the

existence of federal question jurisdiction to support proceeding in federal court. [DE 1

at 3.] More specifically, the form complaint asks Lane to list the “specific federal

statutes, federal treaties, and/or provisions of the United States Constitution that are at

issue in this case.” [Id.] Lane has responded with this list: “Bank Secrecy Act (BSA);

Fraud Statements 18 U.S.C. 1014; Corrupt Bank Officer 18 U.S.C. 215(a)(2), 201, 371,

under 18 U.S.C. 471, 472, 500, 656, 657, 658, 664, 1001, 1005, 1007, 1010, 1014, 1028,

1028(a), 1032, 1030, 1341, 1342, 1344, 1349, 1517, 1519, 1956, 7206, 1957.” [Id.] Title 18 of

the United States Code, in which each of these statutes is found, governs Crimes and

Criminal Procedure. The motion to dismiss argues that only one of the provisions cited

by Lane – 18 U.S.C. §1030, also known as the Computer Fraud and Abuse Act (CFAA) –

provides for a private cause of action that can be invoked by a private citizen in a civil

lawsuit.

       The remainder of Lane’s claims are non-starters. As a general rule, “private

parties may not pursue claims under federal criminal statutes.” Norman v. Campbell, 87

Fed.Appx. 582, 584 (7th Cir. 2003), citing Mallard v. United States District Court for the

Southern District of Iowa, 490 U.S. 296, 306 n.5 (1989). The bank defendants have


                                               2
compiled a collection of cases finding that statutes in Lane’s list do not provide a private

cause of action. [DE 7 at 3.] Lane has not filed any opposition to the motion to dismiss,

and has not attempted to demonstrate that there is any statutory basis for inferring that

Congress intended to create a civil claim enforcing any of those criminal laws. Because

Lane can claim no right to relief under all but one of these criminal statutes, those

claims are frivolous and provide no basis for federal question jurisdiction.

       By contrast, the CFAA expressly provides for a civil action in limited

circumstances by “[a]ny person who suffers damage or loss by reason of a violation of

this section.” 18 U.S.C. §1030(g). The bank defendants’ challenge to a claim under the

CFAA is therefore not jurisdictional, but based on failure to state a claim. The CFAA

addresses unauthorized access to certain protected and nonpublic computers. 18 U.S.C.

§1030(a). Nothing in the allegations of Lane’s complaint can reasonably be construed to

charge conduct of that sort. More specific to the availability of a civil claim under

§1030(g), the Act defines “damage” as “any impairment to the integrity or availability of

data, a program, a system, or information.” 18 U.S.C. §1030(e)(8). “Loss” is defined in

terms of costs incurred or revenue lost as a result of the need to restore computer data,

programs, systems or information. 18 U.S.C. §1030(e)(11). No such circumstances are

implicated by Lane’s allegations, which make no reference to interference with

computers. Because the facts on which Lane bases her complaint do not plausibly

suggest that Lane has any right to relief under the CFAA, I will dismiss any claim based

on 18 U.S.C. §1030 for failure to state a claim.




                                              3
      For these reasons, I must dismiss Lane’s case without prejudice for failure to

state a claim under the CFAA, and otherwise for lack of subject matter jurisdiction,

which means I have no power to resolve the remaining claims on the merits. Downs,

560 Fed.Appx. at 592.

      ACCORDINGLY:

      Defendants’ motion to dismiss for failure to state a claim or for summary

judgment [DE 6] is GRANTED.

      The complaint is DISMISSED without prejudice. The Clerk shall enter judgment

accordingly, and this matter is CLOSED.

      SO ORDERED on February 24, 2020.



                                                 /s/ Philip P. Simon
                                                UNITED STATES DISTRICT JUDGE




                                            4
